DETAILED ACTION
This Office action is in response to the application filed on January 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on January 26, 2021.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 112
Claim 10 recites the limitation "wherein the second shunt element comprises a diode" in line 1.  There is insufficient antecedent basis for this limitation (the second shunt element) in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUCA et al. (WO 2020/263288 A1).

In re claim 1, LUCA discloses (Fig. 3) a multilevel port under-voltage protection circuit with flying capacitor (300), comprising: 
a first circuit unit (302), having a first power switch (Q1), a second power switch (Q2), a third power switch (Q3) and a fourth power switch (Q4) sequentially connected in series, wherein the first circuit unit is arranged between a positive terminal and a negative terminal of a DC input port (upper and lower terminals of 302), and each of the first power switch, the second power switch, the third power switch and the fourth power switch can tolerate a reverse current (Para. 0016-0021); 
a first flying capacitor (110) having a first terminal and a second terminal (upper and lower terminals of 110), wherein the first terminal of the first flying capacitor is electrically coupled to the common node of the first power switch and the second power switch in series (upper terminal of 110 is coupled to the node between Q1 and Q2), and the second terminal of the first flying capacitor is electrically coupled to the common node of the third power switch and the fourth power switch in series (lower terminal of 110 is coupled to the node between Q3 and Q4); and 
a first shunt element (304 is coupled to Q1 and 306 is coupled to Q4, Para. 0020-0021) connected in antiparallel to the first power switch (Q1) or the fourth power switch (Q4), wherein a pulse peak current tolerated by the first shunt element is greater than the reverse current tolerated by the first power switch or the fourth power switch (Para. 0016-0021).

In re claim 2, LUCA discloses wherein each of the first power switch, the second power switch, the third power switch and the fourth power switch comprises at least one of Si MOSFET, SiC MOSFET, GaN FET or IGBT (Para. 0016-0021).

In re claim 3, LUCA discloses (Fig. 3) wherein the first shunt element comprises a diode (304 and 306 are Zener diodes).

In re claim 4, LUCA discloses (Fig. 3) wherein each of the first power switch (Q1), the second power switch (Q2), the third power switch (Q3) and the fourth power switch (Q4) has a gate terminal (Para. 0016-0021), a first terminal and a second terminal (Para. 0016-0021), and a cathode of the diode is connected to the first terminal of the first power switch or the fourth power switch (Para. 0016-0021), and a anode of the diode is connected to the second terminal of the first power switch or the fourth power switch (Para. 0016-0021). Specifically, the first terminal of the first power switch or the fourth power switch is the drain or collector, and the second terminal of the first power switch or the fourth power switch is the source or emitter (Para. 0016-0021).

In re claim 6, LUCA discloses (Fig. 3) comprising N second circuit units (circuit in parallel to 302 connected through the inductor), wherein each of N second circuit units comprises a second flying capacitor (FC), a positive-end power switch (Q5) and a negative-end power switch (Q8), and the positive-end power switch and the negative-end power switch can tolerate a reverse current, respectively (Para. 0016-0021), and the second flying capacitor is arranged between a second terminal of the positive-end power switch and a first terminal of the negative-end power switch (as shown in Fig. 3), wherein the first circuit unit (302) is connected in parallel to the second flying capacitor (FC) of the 1st second circuit unit, and the (N-1)th second circuit unit is connected in parallel to the second flying capacitor of the Nth second circuit unit, and the Nth second circuit unit is connected in parallel to the DC input port (Para. 0016-0021), where N is a positive integer (Para. 0016-0021).

In re claim 7, LUCA discloses wherein when N is greater than or equal to 2, a first terminal of the positive-end power switch in the (N-1)th second circuit unit is connected to the second terminal of the positive- end power switch of the Nth second circuit unit, and a second terminal of the negative-end power switch in the (N-1)th second circuit unit is connected to the first terminal of the negative-end power switch of the Nth second circuit unit (Para. 0016-0021).

In re claim 9, LUCA discloses wherein each of the positive-end power switch and the negative-end power switch of the second circuit units comprises at least one of Si MOSFET, SiC MOSFET, GaN FET or IGBT (Para. 0016-0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LUCA et al. (WO 2020/263288 A1) in view of Zhang et al. (U.S. Pub. No. 2014/0211520 A1).

In re claim 5, LUCA fails to disclose wherein the first flying capacitor comprises a plurality of capacitor elements, and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection.
Zhang teaches (Fig. 3) a power converter circuit (220) wherein the first flying capacitor comprises a plurality of capacitor elements (flying capacitors 225 and 227), and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection (flying capacitors 225 and 227 are connected in series).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang wherein the first flying capacitor comprises a plurality of capacitor elements, and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection, as disclosed in Zhang to reduce the power consumption of the converter circuit, thereby improving the converter’s efficiency. 

In re claim 11, LUCA fails to disclose wherein the second flying capacitor comprises a plurality of capacitor elements, and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection.
Zhang teaches (Fig. 3) a power converter circuit (220) wherein the second flying capacitor comprises a plurality of capacitor elements (flying capacitors 225 and 227), and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection (flying capacitors 225 and 227 are connected in series).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang wherein the second flying capacitor comprises a plurality of capacitor elements, and the plurality of capacitor elements are arranged in one type of serial connection, parallel connection and hybrid connection consisting of both serial connection and parallel connection, as disclosed in Zhang to reduce the power consumption of the converter circuit, thereby improving the converter’s efficiency.

Allowable Subject Matter
Claims 8, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 8, the prior art of record fails to disclose or suggest “a second shunt element, wherein the second shunt element is connected in antiparallel to the positive-end power switch or the negative-end power switch, and a pulse peak current tolerated by the second shunt element is greater than the reverse current tolerated by the positive-end power switch or the negative-end power switch” in combination with other limitations of the claim.

Regarding to claim 12, the prior art of record fails to disclose or suggest “an inductor; a first multilevel port under-voltage protection circuit with flying capacitor according to claim 1; a second multilevel port under-voltage protection circuit with flying capacitor according to claim 1; and wherein the first multilevel port under-voltage protection circuit with flying capacitor is coupled to the second multilevel port under-voltage protection circuit with flying capacitor via the inductor element” in combination with other limitations of the claim. Claims 13-14 depend directly or indirectly from claim 12 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 15, the prior art of record fails to disclose or suggest “a plurality of inductor elements; a plurality of multilevel port under-voltage protection circuits with flying capacitor according to claim 1; and wherein a connection node of a second power switch and a third power switch of each of the multilevel port under-voltage protection circuits with flying capacitor is connected to one end of an output port via the corresponding inductor element.” in combination with other limitations of the claim. Claims 16-18 depend directly or indirectly from claim 15 and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838